Citation Nr: 1400697	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a right hip or thigh disability. 

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for a right hand disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1986 to June 1990, from October 2003 to January 2005, and from December 2006 to November 2007, and in the Coast Guard from November 1993 to September 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.  In a July 2009 rating decision, the RO, in part, denied service connection for a left and right shoulder disability; right hand disability; and sinusitis.  In an October 2009 rating decision, the RO denied claims of entitlement to service connection for a right knee; low back; and right hip disability.

The Veteran testified in January 2012 at a Videoconference before the undersigned.  A hearing transcript is of record.  


FINDINGS OF FACT

1.  The Veteran withdrew the appeal for entitlement to service connection for sinusitis, on the record at the January 2012 Videoconference hearing.

2.  The Veteran's current right knee, right hip, lumbar spine, and right hand, laceration and burn scars, index finger, had their onset in active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 7105(b) (2), (d (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for a right knee disability, to include degenerative joint disease (DJD); a right hip disability, to include DJD, 
a lumbar spine condition, to include chronic lumbar sprain, and a right index finger scar have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Withdraw of appeal for entitlement to service connection for sinusitis

An appeal may be withdrawn at any time before the Board issues a decision.  Withdrawal may be made on the record at a Board hearing.  38 C.F.R. § 20.204.  The Veteran at the January 2012 Videoconference hearing made it clear to the Board that he wished to withdraw his appeal for entitlement to service connection for sinusitis.  The criteria for withdrawal of the appeal have been met; and the Board does not have appellate jurisdiction of the claim and the appeal of the claim is dismissed. 38 U.S.C.A. § 7105. 

II. Service connection 

Service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

II. A.  Right knee, right hip, and lumbar spine

A January 2009 VA examination provided diagnoses of mild degenerative joint disease (DJD), right knee, and right hip, with trochanteric bursitis; and, chronic intermittent lumbar spine sprain.  Thus, current right hip, knee, and back disabilities are demonstrated.

In September 2009 the examiner opined that the right knee, right hip, and low back disabilities were not likely related to his service-connected right foot condition because they appeared from the examination and X-rays, in essence, to be too far advanced to have been caused as a result of the Feb 2007 documented right foot injury.  In other words he indirectly opined that the Veteran's diagnosed mild DJD, right knee, and right hip, with trochanteric bursitis; and, his chronic intermittent lumbar spine sprain existed in service prior to the right foot injury.  

The Veteran has testified that right knee, right hip, and low back symptoms began during active duty and have continued following service.  His reports are competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The diagnosed right knee and right hip DJD, are chronic diseases listed under 38 C.F.R. § 3.309(a), while the lumbar sprain is not.  Based on the January/September 2009 VA medical opinion; and the Veteran's testimony; the evidence is in at least equipoise on the question of whether the current disabilities are related to service.  Resolving reasonable doubt in favor of the Veteran, the current right knee, right hip, and lumbar spine disabilities began during service, and as such service connection is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. §§3.102, 3.303(a), 3.307. 3.309.

II. B.  Right hand injury

The Veteran testified in January 2012 that in 1987 while serving on the U.S. Barge Hercules (Mobile Sea Base) during the Gulf War, he injured his right hand when a mortar fuse went off causing lacerations and a burn to his right index finger area.  

At the January 2009 VA examination the Veteran reported that he incurred a right hand laceration, due to a motor round going off in 1987.  He suffered a right radial digital nerve laceration and underwent debridement of the right index finger.  The wound healed and was currently stable.  The examiner noted a .2 cm x 1 cm nontender scar located at the right index finger.  This was described as a laceration scar and faint mortar burn scar radial surface of the right index finger.  There was no skin breakdown noticed.

The Veteran's reports that he incurred a right hand laceration, due to a motor round going off in 1987, are competent and credible.  See Barr v. Nicholson.  The Veteran suffered an in-service right hand injury, including laceration and burn scars in service and that symptoms from that injury have more or less persisted since discharge from service.  Under 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a).  Based on the Veteran's competent and credible statements, the Board finds that the Veteran's current right hand injury, including laceration and burn scars disability began during service, and as such service connection is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. §§3.102, 3.303(a).

Shoulder Disability

STRs show that at an October 1998 Reserve examination the Veteran reported a history of sharp pain in the left shoulder, while weight lifting.  A June 2008 Medical Board examination for Reserve service shows diagnoses of bilateral shoulder impingement, with acromioclavicular (AC) joint arthritis.  However, no complications or disability was shown to be caused by this disability at that time. 

At a VA examination in January 2009, a current diagnosis of chronic bicipital tendonitis and DJD of the AC joints was noted.  The Board again notes the Veteran reported a history of bilateral shoulder pain, beginning in June, 2004 on qualifying duty.  June 2004 Camp Dohar (Kuwait) STRs note complaints of bilateral shoulder pain for one week after working out with weights. The impression was acute AC bilateral joint inflammation/bicep tendinitis.  A July 2004 STR noted 3 bilateral steroid injections; and an August 2004 STR noted R/O bilateral rotator cuff tear.

Resolving reasonable doubt in the Veteran's favor, the elements for service connection for right and left should disabilities are met. 


ORDER

The claim for service connection for sinusitis is dismissed.

Service connection for a right knee disability is allowed.

Service connection for a right hip disability is allowed.

Service connection for a lumbar spine disability is allowed.

Service connection for a right hand disability is allowed.

Service connection for a left shoulder disability is allowed.

Service connection for a right shoulder disability is allowed.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


